Exhibit 10.87

 

 

 

200500000163

 

 

Filed for Record in

 

 

LEWIS COUNTY MO

 

 

BRENDA GUNLOCK

 

 

02-02-2005 At 11:05 am.

 

 

DEED TRUST 141.00

[Seal]

 

OR Book 503 Page 2559 - 2598

 

 

Space above Line Reserved For Recorder’s Use [Space from top of page to this
line must be 3 inches]

 

1.

 

Title of Document:

Fee and Leasehold Deed of Trust with Assignment of Rents, Security Agreement and
Fixture Filing

 

 

 

 

2.

 

Date of Document:

January 31, 2005

 

 

 

 

3.

 

Grantor:

HGI - Mark Twain

 

 

 

 

4.

 

Grantee:

Bank of America, N.A., as Administrative Agent

 

 

 

 

5.

 

Statutory Mailing Address(es):

Grantor:

 

 

 

c/o Herbst Gaming, Inc.

 

 

 

5195 Las Vegas Blvd.

 

 

 

Las Vegas, NV 89119

 

 

 

Attn: M. Higgins

 

 

 

 

 

 

 

Grantee:

 

 

 

Bank of America, N.A.

 

 

 

Mail Code: TX1-492-14-11

 

 

 

Bank of America Plaza

 

 

 

901 Main Street, 14th Floor

 

 

 

Dallas, TX 75202-3714

 

 

 

Attn: Chris M. Levine, Assistant Vice President
Agency Management Officer II
GCIB Agency Management Central I

 

 

 

 

6.

 

Legal description:

See Exhibit A annexed to the document

 

 

 

 

7.

 

Reference(s) to Book(s) and Page(s):

 

 

 

 

 

8.

 

Prepared by and following recording return to:

 

 

 

 

Sheppard, Mullin, Richter & Hampton LLP

 

 

 

333 South Hope Street, 48th Floor

 

 

 

Los Angeles, California 90071

 

 

 

Attn: William M. Scott IV, Esq.

 

--------------------------------------------------------------------------------


 

THIS INSTRUMENT SECURES FUTURE ADVANCES AND/OR FUTURE OBLIGATIONS WITHIN THE
MEANING OF MISSOURI REVISED STATUTES §443.055, AS AMENDED, THE TOTAL PRINCIPAL
AMOUNT OF WHICH SHALL NOT EXCEED $275,000,000.00 PLUS FUTURE ADVANCES AND/OR
FUTURE OBLIGATIONS MADE OR INCURRED FOR THE REASONABLE PROTECTION OF THE
SECURITY OR TO ENABLE COMPLETION OF A CONTEMPLATED IMPROVEMENT, ALL AS
CONTEMPLATED BY SUBSECTION 3 OF SAID §443.055, AND THIS INSTRUMENT IS TO BE
COVERED BY SAID §443.055.

 

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

 

 

Sheppard, Mullin, Richter & Hampton LLP
333 South Hope Street, 48th Floor
Los Angeles, CA 90071-1448
Attn: William M. Scott IV, Esq.

 

 

 

 

THIS SPACE ABOVE FOR RECORDER’S USE

 

FEE AND LEASEHOLD DEED OF TRUST
with Assignment of Rents, Security Agreement and
Fixture Filing

 

The parties to this Fee and Leasehold Deed of Trust with Assignment of Rents,
Security Agreement and Fixture Filing (“Deed of Trust”), dated as of January 31,
2005, are HGI – MARK TWAIN, a Nevada corporation (“Trustor”), as trustor, TODD
W. GRIFFEE, ESQ., as trustee (“Trustee”), and BANK OF AMERICA, N.A., as
“Administrative Agent” for the “Lenders” including, without limitation, “the
Swing Line Lender” (as each of those three terms is defined in the Credit
Agreement), as beneficiary and secured party (“Beneficiary”).  Capitalized terms
used and not otherwise defined herein shall have the meanings given to them in
that certain Credit Agreement, dated as of October 8, 2004 (as amended,
extended, renewed, modified or supplemented from time to time, the “Credit
Agreement”) by and among Herbst Gaming, Inc., a Nevada corporation (“Borrower”),
each lender whose name is set forth on the signature pages therein and each
lender that may hereafter become a party to the Credit Agreement pursuant to
Section 10.06 therein (each a “Lender” and collectively, the “Lenders”), Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.  The
Credit Agreement initially provided for Revolving Loans in the aggregate
principal amount of $175,000,000.  Concurrently herewith, the Credit Agreement
is being amended by a Term Joinder Agreement pursuant to which Term Loans in the
aggregate principal amount of $100,000,000 are being extended to the Borrower in
addition to such Revolving Loans, for an aggregate credit facility of
$275,000,000.

 

The lenders party to the Credit Agreement as of the date of this Deed of Trust
are listed on Exhibit B.

 

1.             Grant in Trust and Secured Obligations.

 

1.1           Grant in Trust.  For the purpose of securing payment and
performance of the Secured Obligations defined and described in Section 1.2,
Trustor hereby irrevocably and

 

2

--------------------------------------------------------------------------------


 

unconditionally grants and sells, mortgages, warrants, conveys, confirms,
assigns and sets over unto Trustee, in trust for the benefit of Beneficiary,
with power of sale and right of entry and possession, all estate, right, title
and interest which Trustor now has or may later acquire in and to the following
property (all or any part of such property, or any interest in all or any part
of it, as the context may require, the “Property”):

 

(a)           All of Trustor’s right, title and interest under and in connection
with that certain Lease dated as of December 29, 1999, between City of LaGrange,
Missouri, a special charter city and municipal corporation, as landlord, and
Mark Twain Casino, L.L.C., a Missouri limited liability company, as original
tenant and predecessor in interest to Trustor (the “Operating Lease”), a
memorandum of which (the “Memorandum of Lease”) dated September 11, 2000, was
recorded on September 29, 2000, in Book 436 at Page 106, in the Official Records
(the “Official Records”) of Lewis County (the “County”), including, without
limitation, (i) all options to extend or renew the Operating Lease (and the
leasehold estate for the term of each extension or renewal), (ii) all options
and rights of first refusal contained in the Operating Lease to purchase the
real property which is subject to the Operating Lease, and (iii) all of
Trustor’s other rights, titles and interests under the Operating Lease; together
with

 

(b)           The real property located in the County, State of Missouri, as
described in Exhibit A, together with all existing and future easements and
rights affording access to it (the “Land”); together with

 

(c)           The decommissioned vessel located in the man-made moat on the
Land, and all other buildings, structures and improvements now located or later
to be constructed on the Land, including, without limitation, all parking areas,
roads, driveways, walks, fences, walls, docks, berms, landscaping, recreation
facilities, drainage facilities, lighting facilities and other site improvements
(the “Improvements”); together with

 

(d)           All existing and future appurtenances, privileges, easements,
franchises, hereditaments and tenements of the Land, including all minerals,
oil, gas, other hydrocarbons and associated substances, sulphur, nitrogen,
carbon dioxide, helium and other commercially valuable substances which may be
in, under or produced from any part of the Land, all development rights and
credits, air rights, water, water courses, water rights (whether riparian,
appropriative or otherwise, and whether or not appurtenant), water stock and
water permits (together with the statutory right to file applications to change,
and any and all applications to change the same), including any water permits,
easements, rights of way, rights of ingress and egress, drainage rights, gores
or strips of land, any land lying in the streets, highways, ways, sidewalks,
alleys, passages, roads or avenues, open or proposed, in front of or adjoining
the Land and Improvements, any land in the bed of any body of water adjacent to
the Land, any land adjoining the Land created by artificial means or by
accretion, all air space and rights to use such air space, and all development
and similar rights; together with

 

(e)           Subject to Article 2, below, all existing and future leases,
subleases, subtenancies, licenses (except for gaming licenses and liquor
licenses that are

 

3

--------------------------------------------------------------------------------


 

not transferable), occupancy agreements, concessions and any other agreement
devising any portion of the Property or relating to the use and enjoyment of all
or any part of the Land and Improvements, and any and all guaranties and other
agreements relating to or made in connection with any of the foregoing, whether
written or oral and whether in existence at or upon the recordation of this Deed
of Trust or entered into after the recordation of this Deed of Trust (some or
all collectively, as the context may require, “Leases”), and all rents, security
deposits, royalties, issues, profits, receipts, earnings, revenue, income,
products and proceeds and other benefits of the Land and Improvements, whether
now due, past due or to become due, including, without limitation, all prepaid
rents, security deposits, fixed, additional and contingent rents, deficiency
rents and liquidated damages, license fees, occupancy charges, hotel room
charges, cabana charges, casino revenues, show ticket revenues, food and
beverage revenues, room service revenues, merchandise sales revenues, parking,
maintenance, common area, tax, insurance, utility and service charges and
contributions, proceeds of sale of electricity, gas, heating, air-conditioning,
cable and other utilities and services, green fees, cart rental fees,
instruction fees, membership charges, restaurant, snack bar and pro shop
revenues, liquidated damages, and all other rights to payments, together with
and any and all guaranties and other agreements relating to or made in
connection with any of such leases (some or all collectively, as the context may
require, “Rents”); together with

 

(f)            All goods, materials, supplies, chattels, furniture, fixtures,
equipment, machinery and other property now or later to be attached to, placed
in or on, or used in connection with the use, enjoyment, occupancy or operation
of all or any part of the Land and Improvements, whether stored on the Land or
elsewhere, including all pumping plants, engines, pipes, ditches and flumes, and
also all gas, electric, cooking, heating, cooling, air conditioning, lighting,
refrigeration and plumbing fixtures and equipment, all water, sanitary and storm
sewer, drainage, electricity, steam, gas, telephone, cable and other utility
equipment and facilities, all plumbing, lighting, heating, ventilating, air
conditioning, refrigerating, incinerating, compacting, fire protection and
sprinkler, surveillance and security, vacuum cleaning, public address and
communications equipment and systems, all kitchen and laundry appliances,
screens, awnings, floor coverings, partitions, elevators, escalators, motors,
machinery, pipes, fittings and other items of equipment and property of every
kind and description, all of which shall be considered to the fullest extent of
the law to be real property for purposes of this Deed of Trust (it being agreed
that, if the lien of this Deed of Trust shall be subject to a conditional bill
of sale, chattel mortgage, or other security interest covering any such
property, then all the right, title and interest of Trustor in and to such
property, together with the benefits of any deposits or payments now or
hereafter made thereon, are and shall be covered by the lien of this Deed of
Trust); together with

 

(g)           All building materials, equipment, work in process or other
personal property of any kind, whether stored on the Land or elsewhere, which
have been or later will be acquired for the purpose of being delivered to,
incorporated into or installed in or about the Land or Improvements; together
with

 

4

--------------------------------------------------------------------------------


 

(h)           All rights to the payment of money, accounts, accounts receivable,
reserves, deferred payments, refunds, cost savings, payments and deposits, room
revenues, food revenues, beverage revenues and casino revenues, whether now or
later to be received from third parties (including all earnest money sales
deposits) or deposited by Trustor with third parties (including all utility
deposits), contract rights, development and use rights, governmental permits and
licenses (except for gaming licenses and liquor licenses that are not
transferable), authorizations, certificates, variances, consents and approvals,
applications, architectural and engineering plans, specifications and drawings,
as-built drawings, guaranties, warranties, management agreements, operating
and/or licensing agreements, supply and service contracts for water, sanitary
and storm sewer, drainage, electricity, steam, gas, telephone, cable, satellite,
and other utilities, property and title insurance policies and proceeds thereof
(including without limitation the right to assert, prosecute and settle claims
under such policies), chattel paper, instruments, documents, notes, certificates
of deposit, securities, other investments, drafts and letters of credit (other
than letters of credit in favor of Beneficiary), which arise from or relate to
construction on the Land or to any business now or later to be conducted on it,
or to the Land and Improvements generally; together with

 

(i)            All proceeds, including all rights and claims to, dividends of
and demands for them, of the voluntary or involuntary conversion of any of the
Land, Improvements or the other property described above into cash or liquidated
claims, including proceeds of all present and future fire, hazard or casualty
insurance policies (whether or not any such insurance policy is required by this
Deed of Trust or any other Loan Document) and all condemnation awards or
payments now or later to be made by any public body or decree by any court of
competent jurisdiction for any taking or in connection with any condemnation or
eminent domain proceeding, and all causes of action and their proceeds for any
damage or injury to the Land, Improvements or the other property described above
or any part of them, or breach of warranty in connection with the construction
of the Improvements, including causes of action arising in tort, contract, fraud
or concealment of a material fact; together with

 

(j)            All books and records pertaining to any and all of the property
described above, including computer readable memory and any computer hardware or
software necessary to access and process such memory (“Books and Records”);
together with

 

(k)           All proceeds of, additions and accretions to, substitutions and
replacements for, changes in, and greater right, title and interest in, to and
under or derived from, any of the property described above and all extensions,
improvements, betterments, renewals, substitutions and replacements thereof and
additions and appurtenances thereto, including all proceeds of any voluntary or
involuntary disposition or claim, right and remedy respecting any such property
(arising out of any judgment, condemnation or award, or otherwise arising) and
all goods, documents, general intangibles, chattel paper and accounts, wherever
located, acquired with cash proceeds of any of the foregoing or its proceeds.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the term “Property,” as used in this Deed of
Trust, shall not include (i) any personal property or fixtures, the purchase of
which was financed by a purchase money security interest, including any capital
lease obligation, permitted under the Credit Agreement to the extent that the
documents creating such purchase money security interest or capital lease
prohibit the granting thereon, but only for so long as the related indebtedness
remains outstanding, (ii) any capital stock or other equity interests in any
gaming licenses, and (iii) any gaming licenses and liquor licenses which are not
transferable.

 

Trustor shall and will warrant and forever defend the Property in the quiet and
peaceable possession of the Trustee, its successors and assigns against all and
every Person or Persons lawfully claiming or to claim the whole or any part
thereof.  Trustor agrees that any greater title to the Property hereafter
acquired by Trustor during the term hereof shall be subject hereto.

 

1.2           Secured Obligations.

 

1.2.1        Trustor makes the grant, bargain, conveyance, sale, transfer and
assignment set forth in Section 1.1 and grants the security interest set forth
in Article 3 for the purpose of securing the following obligations
(collectively, the “Secured Obligations”) in any order of priority that
Beneficiary may choose:

 

(a)           Except as specified in Section 1.2.2 below, the payment and
performance of each obligation of Trustor pursuant to that certain Guaranty (as
amended as of the date hereof, the “Guaranty”), dated June 10, 2004, entered
into by Trustor in favor of Beneficiary pursuant to that Instrument of Joinder
to Guaranty dated as of October 8, 2004.  The Guaranty has been entered into by
Trustor to, among other things, guaranty the payment and performance of all
obligations of Borrower to Beneficiary under the Credit Agreement and all
related Loan Documents, pursuant to which the Lenders have extended or have
agreed to extend to the Borrower certain secured revolving and term credit
facilities, presently in the aggregate principal amount of $275,000,000 (the
“Commitment”), including, but not limited to the payment of all amounts owing
under the Swing Line, the payment of all amounts owing with respect to the
Letters of Credit, including without limitation unreimbursed drawings and
obligations to furnish cash collateral as provided in the Credit Agreement, and
the payment of all amounts owing under any and all Secured Swap Contracts
entered into by the Borrower with any Lender or Affiliate thereof;

 

(b)           The payment and performance of all future advances and other
obligations that Trustor or any other Person or entity may owe to Beneficiary
and/or any Lender (whether as principal, surety or guarantor), when a writing
evidences Trustor’s and Beneficiary’s agreement that such advances or
obligations be secured by this Deed of Trust;

 

(c)           The payment and performance of all obligations of Trustor under
this Deed of Trust;

 

6

--------------------------------------------------------------------------------


 

(d)           The payment and performance of all modifications, amendments,
extensions and renewals, however evidenced, of any of the Secured Obligations
described in clause (a), (b) or (c) above.

 

1.2.2        Notwithstanding any provision of this Deed of Trust or any other
Loan Document, the obligations and liability of Trustor, any Borrower or any
other Person arising under Sections 5.09 and/or 10.04 of the Credit Agreement
(and/or under any separate agreement relating to Hazardous Materials which
states that it is not secured by real property) are not and shall not be Secured
Obligations under this Deed of Trust.

 

1.2.3        All Persons who may have or acquire an interest in all or any part
of the Property will be considered to have notice of, and will be bound by, the
terms of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations.  Such terms
include any provisions in the Credit Agreement or the other Loan Documents which
permit borrowing, repayment and reborrowing, or which provide that the interest
rate on one or more of the Secured Obligations may vary from time to time.

 

1.2.4        In addition to the indebtedness evidenced by the Guaranty and all
other Secured Obligations, this Deed of Trust, to the fullest extent permitted
by the Laws of the State of Missouri, shall secure also and constitute a Lien on
the Property for all future advances made by the Beneficiary to Borrower and
future obligations incurred by Borrower to Beneficiary in connection with the
Property to the same extent as if such future advances were made or such future
obligations incurred on the date of the execution of this Deed of Trust.  The
total amount of the indebtedness that may be secured by this Deed of Trust shall
not exceed a maximum principal amount equal to $275,000,000.00 plus future
advances and/or future obligations made or incurred for the reasonable
protection of the security or to enable completion of a contemplated
improvement, all as contemplated by Subsection 3 of §443.055, Missouri Revised
Statutes, and this instrument is to be governed by said §443.055.

 

2.             Assignment of Rents and Leases.

 

2.1           Assignment.  Trustor hereby irrevocably, absolutely, presently and
unconditionally assigns, transfers and sets over to Beneficiary all of the
right, title and interest which Trustor now has or may later acquire in and to
the Rents and the Leases, and confers upon Beneficiary the right to collect such
Rents and enforce the provisions of the Leases with or without taking possession
of the Property.  This is an absolute assignment, not an assignment for security
only.

 

2.2           Grant of License.  Beneficiary hereby confers upon Trustor a
license (“License”) to collect and retain the Rents as they become due and
payable, so long as no Event of Default, as defined in Section 6.2, shall exist
and be continuing.  If an Event of Default has occurred and is continuing,
Beneficiary shall have the right, which it may choose to exercise in its
absolute discretion, to terminate this License without notice to or demand upon
Trustor, and without regard to the adequacy of Beneficiary’s security under this
Deed of Trust.

 

7

--------------------------------------------------------------------------------


 

2.3           Collection and Application of Rents.  Subject to the License
granted to Trustor under Section 2.2, Beneficiary has the right, power and
authority to collect any and all Rents and exercise Trustor’s right, title and
interest under the Leases.  Trustor hereby appoints Beneficiary its
attorney-in-fact to perform any and all of the following acts, if and at the
times when Beneficiary in its absolute discretion may so choose:

 

(a)           Demand, receive and enforce payment of any and all Rents and any
other right, title and interest of Trustor under the Leases; or

 

(b)           Give receipts, releases and satisfactions for any and all Rents
and any other obligations and duties under the Leases; or

 

(c)           Sue either in the name of Trustor or in the name of Beneficiary
for any and all Rents and to enforce any other obligations and duties under the
Leases.

 

Beneficiary’s right to the Rents and the Leases does not depend on whether or
not Beneficiary takes possession of the Property as permitted under
Section 6.3.3.  In Beneficiary’s absolute discretion, Beneficiary may choose to
collect Rents and exercise the right, title and interest of Trustor under the
Leases either with or without taking possession of the Property.  Beneficiary
shall apply all Rents collected by it in the manner provided under Section 6.6. 
If an Event of Default shall have occurred and Beneficiary is in possession of
all or part of the Property and is collecting and applying Rents and exercising
any right, title and interest of Trustor under the Leases as permitted under
this Deed of Trust, then Beneficiary, Trustee and any receiver shall
nevertheless be entitled to exercise and invoke every right and remedy afforded
any of them under this Deed of Trust and at law and in equity, including the
right to exercise the power of sale granted under Section 1.1 and Section 6.3.7.

 

2.4           Beneficiary Not Responsible.  Under no circumstances shall
Beneficiary have any duty to produce Rents from the Property or maintain the
Leases.  Regardless of whether or not Beneficiary, in Person or by agent, takes
actual possession of the Land and Improvements, Beneficiary is not and shall not
be deemed to be:

 

(a)           a “mortgagee in possession” for any purpose; or

 

(b)           responsible for performing any of the obligations under any Lease;
or

 

(c)           responsible for any waste committed by lessees or any other
parties, any dangerous or defective condition of the Property, or any negligence
in the management, upkeep, repair or control of the Property; or

 

(d)           liable in any manner for the Property or the use, occupancy,
enjoyment or operation of all or any part of it.

 

Notwithstanding the foregoing, this Section 2.4 shall not be construed as a
waiver of any liability of Beneficiary to Trustor that would otherwise exist as
a result of Beneficiary’s gross negligence or willful misconduct.

 

8

--------------------------------------------------------------------------------


 

2.5           Leasing.  Without Beneficiary’s prior written consent, Trustor
shall not accept any deposit or prepayment of Rents for any period exceeding one
(1) month, and Trustor shall not lease the Property or any part of it except
strictly in accordance with the Loan Documents.  Trustor shall not apply any
Rents in any manner prohibited by the Loan Documents.

 

3.             Grant of Security Interest.

 

3.1           Security Agreement.  The parties intend for this Deed of Trust to
create a lien on and security interest in the Property, and an absolute
assignment of the Rents and the Leases, all in favor of Beneficiary.  The
parties acknowledge that some of the Property and some of the Rents and Leases
may be determined under applicable law to be personal property or fixtures.  To
the extent such Property, Rents or Leases constitute personal property, Trustor,
as debtor, hereby grants to Beneficiary, as secured party, a security interest
in all such Property, Rents and Leases, to secure payment and performance of the
Secured Obligations, and Trustor, as debtor, also has granted a security
interest in such Property, Rents and Leases pursuant to that certain Amended and
Restated Security Agreement dated October 8, 2004, executed by the Borrower and
each of its Subsidiaries, as debtor, in favor of Beneficiary, as secured party,
as modified from time to time.  This Deed of Trust constitutes a security
agreement under the Missouri Uniform Commercial Code, as amended or recodified
from time to time, covering all such Property, Rents and Leases.  To the extent
any revenues generated in connection with the operation of the Property from
time to time are not real property encumbered by the lien created by
Section 1.1, above, and are not absolutely assigned by the assignment set forth
in Section 2.1, above, it is the intention of the parties that such revenues
shall constitute “proceeds, products, offspring, rents or profits” (as defined
in and for the purposes of Section 552(b) of the United States Bankruptcy Code,
as such section may be modified or supplemented) of the Land and Improvements,
and/or “fees, charges, accounts, or other payments for the use or occupancy of
rooms and other public facilities in hotels, motels or other lodging
properties,” as applicable (as such terms are defined in and for the purpose of
Section 552(b) of the United States Bankruptcy Code, as such Section may be
modified or supplemented).

 

3.2           Financing Statements.  Trustor consents to the filing by
Beneficiary  of one or more financing statements and such other documents as
Beneficiary may from time to time require to perfect or continue the perfection
of Beneficiary’s security interest in any Property, Rents or Leases.  As
provided in Section 5.11, Trustor shall pay all fees and costs that Beneficiary
may incur in filing such documents in public offices and in obtaining such
record searches as Beneficiary may reasonably require.  If Trustor fails to
execute any financing statements or other documents for the perfection or
continuation of any security interest, Trustor hereby appoints Beneficiary as
its true and lawful attorney-in-fact (which appointment is irrevocable and
coupled with an interest) to execute any such documents on its behalf.  If any
financing statement or other document is filed in the records normally
pertaining to personal property, that filing shall never be construed as in any
way derogating from or impairing this Deed of Trust or the rights or obligations
of the parties under it.

 

4.             Fixture Filing.  This Deed of Trust constitutes a financing
statement filed as a fixture filing under the Missouri Uniform Commercial Code,
as amended or recodified from time to time, covering any Property which now is
or later may become fixtures attached to the Land or

 

9

--------------------------------------------------------------------------------


 

Improvements.  In connection therewith, the addresses of Trustor, as debtor, and
Beneficiary, as secured party, are as set forth in Section 8.11, below.  The
foregoing address of Beneficiary, as secured party, is also the address from
which information concerning the security interest may be obtained by any
interested party.  The property subject to this fixture filing is described in
Section 1.1, above.  Portions of the property subject to this fixture filing as
identified in this Section are or are to become fixtures related to the real
estate described in Exhibit A attached hereto.

 

5.             Rights and Duties of the Parties.

 

5.1           Representations and Warranties.  Trustor represents and warrants
that, except as previously disclosed to Beneficiary in a writing making
reference to this Section 5.1:

 

(a)           Trustor lawfully possesses and holds fee simple title to all of
the Land and Improvements thereon and has or will have good title to all
Property (other than personal property utilized by Trustor under such equipment
leases and similar financing arrangements as were disclosed to Beneficiary in
writing prior to the execution of this Deed of Trust or as are hereafter entered
into by Trustor in accordance with the Credit Agreement);

 

(b)           Trustor has the full and unlimited power, right and authority to
encumber the Property and assign the Rents and the Leases;

 

(c)           This Deed of Trust creates a first and prior lien on and security
interest in the Property;

 

(d)           The Property includes all property and rights which may be
reasonably necessary to promote the present beneficial use and enjoyment of the
Land and Improvements;

 

(e)           Trustor owns any Property which is personal property free and
clear of any security agreements, reservations of title or conditional sales
contracts, and there is no financing statement affecting such personal property
on file in any public office (other than personal property utilized by Trustor
under such equipment leases and similar financing arrangements as were disclosed
to Beneficiary in writing prior to the execution of this Deed of Trust or as are
hereafter entered into by Trustor in accordance with the Credit Agreement);

 

(f)            Trustor’s place of business, or its chief executive office if it
has more than one place of business, is located at the address specified below;
and

 

(g)           The Property is located in an area having or identified as having
special flood hazards or any similar designation under the National Flood
Insurance Act of 1968, as amended or recodified from time to time, or the Flood
Disaster Protection Act of 1973, as amended or recodified from time to time.

 

5.2           Taxes and Assessments.  Trustor shall pay prior to delinquency all
taxes, levies, charges and assessments, including assessments on appurtenant
water stock, imposed by

 

10

--------------------------------------------------------------------------------


 

any public or quasi-public authority or utility company which are (or if not
paid, may become) a lien on or security interest in all or part of the Property
or any interest in it, or which may cause any decrease in the value of the
Property or any part of it.  If any such taxes, levies, charges or assessments
become delinquent, Beneficiary may require Trustor to present evidence that they
have been paid in full, on ten (10) days’ written notice by Beneficiary to
Trustor.  This Section 5.2 is subject to the right granted in Section 5.11 of
the Credit Agreement to contest in good faith certain taxes, assessments,
charges and levies.

 

5.3           Performance of Secured Obligations.  Trustor shall promptly pay
and perform each Secured Obligation in accordance with its terms.

 

5.4           Liens, Charges and Encumbrances.  Trustor shall immediately
discharge any lien on or security interest in the Property to which Beneficiary
has not consented in writing.  Subject to any applicable rights to contest set
forth in the Credit Agreement, Trustor shall pay, prior to delinquency, each
obligation secured by or reducible to a lien, security interest, charge or
encumbrance which now does or later may encumber or appear to encumber all or
part of the Property or any interest in it, whether the lien, security interest,
charge or encumbrance is or would be senior or subordinate to this Deed of
Trust.

 

5.5           Damages and Insurance and Condemnation Proceeds.

 

5.5.1        Trustor hereby absolutely and irrevocably assigns to Beneficiary,
and authorizes the payor to pay to Beneficiary, the following claims, causes of
action, awards, payments and rights to payment:

 

(a)           All awards of damages and all other compensation payable directly
or indirectly because of a condemnation, proposed condemnation or taking for
public or private use which affects all or part of the Property or any interest
in it; and

 

(b)           All other awards, claims and causes of action, arising out of any
warranty affecting all or any part of the Property, or for damage or injury to
or decrease in value of all or part of the Property or any interest in it; and

 

(c)           All proceeds of any insurance policies payable because of loss
sustained to all or part of the Property; and

 

(d)           All interest which may accrue on any of the foregoing.

 

5.5.2        Trustor shall immediately notify Beneficiary in writing if:

 

(a)           Any damage occurs or any injury or loss is sustained in the amount
of $250,000 or more to all or part of the Property, or any action or proceeding
relating to any such damage, injury or loss is commenced; or

 

(b)           Any offer is made, or any action or proceeding is commenced, which
relates to any actual or proposed condemnation or taking of all or part of the
Property.

 

11

--------------------------------------------------------------------------------


 

5.5.3        If Beneficiary chooses to do so, Beneficiary may in its own name
appear in or prosecute any action or proceeding to enforce any cause of action
based on warranty, or for damage, injury or loss to all or part of the Property
and, while any Event of Default remains uncured, Beneficiary may make any
compromise or settlement of the action or proceeding.  Beneficiary, if it so
chooses, may participate in any action or proceeding relating to condemnation or
taking of all or part of the Property, and may join Trustor in adjusting any
loss covered by insurance.  Trustor hereby irrevocably appoints Beneficiary its
true and lawful attorney-in-fact for all such purposes.  The power of attorney
granted hereunder is coupled with an interest and is irrevocable.  Trustor shall
not settle, adjust or compromise any such action or proceeding without the prior
written approval of Beneficiary, which shall not be unreasonably withheld or
delayed.

 

5.5.4        All proceeds of these assigned claims, other property and rights
which Trustor may receive or be entitled to (collectively, “Proceeds”) shall be
paid to Beneficiary.  In each instance, Beneficiary shall apply such Proceeds
first toward reimbursement of all of Beneficiary’s costs and expenses of
recovering the Proceeds, including attorneys’ fees.  If, in any instance, each
and all of the following conditions (the “Restoration Conditions”) are satisfied
in Beneficiary’s reasonable judgment, Beneficiary shall permit Trustor to use
the balance of such Proceeds (“Net Claims Proceeds”) to pay costs of repairing
or reconstructing the Property in the manner described below:

 

(a)           The plans and specifications, cost breakdown, construction
contract, construction schedule, contractor and payment and performance bond for
the work of repair or reconstruction must all be reasonably acceptable to
Beneficiary; and

 

(b)           Beneficiary must receive evidence reasonably satisfactory to it
that, after repair or reconstruction, the Property will be at least as valuable
as it was immediately before the damage or condemnation occurred; and

 

(c)           The Net Claims Proceeds must be sufficient in Beneficiary’s
reasonable determination to pay for the total cost of repair or reconstruction,
including all associated development costs and interest projected to be payable
on the Secured Obligations until the repair or reconstruction is complete; or
Trustor must provide its own funds in an amount equal to the difference between
the Net Claims Proceeds and a reasonable estimate, made by Trustor and found
acceptable by Beneficiary, of the total cost of repair or reconstruction; and

 

(d)           No Event of Default shall have occurred and be continuing.

 

If Beneficiary finds that such conditions have been met, Beneficiary shall hold
the Net Claims Proceeds and any funds which Trustor is required to provide in an
interest-bearing passbook savings account and shall disburse them to Trustor on
a monthly basis in accordance with Beneficiary’s customary construction lending
procedures.  However, if an Event of Default has occurred and is continuing,
Beneficiary may apply the Net Claims Proceeds to pay or prepay (without premium)
some or all of the Secured Obligations in such order and proportions as
Beneficiary in its absolute discretion may choose (subject to the provisions for
priority of application of payments set forth in the Credit Agreement).  Any and
all Proceeds (including,

 

12

--------------------------------------------------------------------------------


 

without limitation, any Net Claims Proceeds) held by Beneficiary from time to
time shall be collateral for the Secured Obligations, and Trustor hereby grants
to Beneficiary a security interest in and lien on such Proceeds and all rights
and remedies available under applicable laws with respect to such Proceeds,
including, without limitation, all rights and remedies under the Missouri
Uniform Commercial Code.  Trustor shall execute and deliver to Beneficiary and
the Lenders any and all documents reasonably requested by Beneficiary in order
to confirm, create and perfect such security interest in and lien on such
Proceeds.  In the event that any Proceeds are applied to pay any Secured
Obligations, then Beneficiary shall have no obligation to disburse or release
such applied Proceeds to Trustor under this Section 5.5.  If no Event of Default
shall have occurred and be continuing, any funds remaining upon completion of
the repair or reconstruction shall be returned to Trustor.

 

5.5.5        Trustor hereby specifically, unconditionally and irrevocably waives
all rights of a property owner granted under applicable law, which provide for
allocation of condemnation proceeds between a property owner and a lienholder,
and any other law or successor statute of similar import.  Trustor hereby
specifically, unconditionally and irrevocably waives all right to recover
against Beneficiary or any Lender (or any officer, employee, agent or
representative of Beneficiary or any Lender) for any loss incurred by Trustor
from any cause insured against or required by any Loan Document to be insured
against; provided, however, that this waiver of subrogation shall not be
effective with respect to any insurance policy if the coverage thereunder would
be materially reduced or impaired as a result.

 

5.5.6        Notwithstanding anything to the contrary set forth in this
Section 5.5, so long as no Event of Default remains uncured, the proceeds of any
casualty or condemnation for which the gross value of the applicable damage
and/or taking is less than $250,000 shall be paid to Trustor rather than to
Beneficiary (and shall be delivered to Trustor if received by Beneficiary), and
Trustor shall not be required to obtain Beneficiary’s consent to settle, adjust
or compromise any action or proceeding relating to any such casualty or
condemnation (nor shall Beneficiary be entitled to participate in such action or
proceeding).

 

5.6           Maintenance and Preservation of Property.

 

5.6.1        Except as permitted in the Credit Agreement, Trustor shall not
remove or demolish the Property or any part of it, or alter, restore or add to
the Property, or initiate or allow any change in any zoning or other land use
classification which affects the Property or any part of it, except as permitted
or required by the Credit Agreement or with Beneficiary’s express prior written
consent in each instance; provided that, without Beneficiary’s consent, Trustor
shall be entitled to remove personal property in the ordinary course of
Trustor’s business so long as any such personal property is replaced with
property of comparable value.

 

5.6.2        If all or part of the Property becomes damaged or destroyed,
Trustor shall promptly and completely repair and/or restore the Property in a
good and workmanlike manner in accordance with sound building practices,
regardless of whether or not Beneficiary agrees to disburse insurance proceeds
or other sums to pay costs of the work of repair or reconstruction under
Section 5.5.

 

13

--------------------------------------------------------------------------------


 

5.6.3        Trustor shall not commit or allow any act upon or use of the
Property which would violate:  (i) any applicable law or order of any
Governmental Agency, whether now existing or later to be enacted and whether
foreseen or unforeseen (except to the extent that noncompliance would not cause
a Material Adverse Effect or a License Revocation); or (ii) any public or
private covenant, condition, restriction or equitable servitude affecting the
Property.  Trustor shall not bring or keep any article on the Property or cause
or allow any condition to exist on it, that could invalidate or would be
prohibited by any insurance coverage required to be maintained by Trustor on the
Property or any part of it under this Deed of Trust.

 

5.6.4        Trustor shall not commit or allow waste of the Property.

 

5.6.5        Trustor shall perform all other acts which from the character or
use of the Property may be reasonably necessary to maintain and preserve its
value. Without limiting the generality of the forgoing, Trustor shall protect
and preserve all easements, rights-of-way and other appurtenances to the Land
and/or Improvements.  Trustor shall not cause or allow any such easement,
right-of-way and other appurtenance to be cancelled, rejected or otherwise
terminated, or modified (except for such terminations that occur pursuant to the
terms of such easement, right of way and other appurtenance).

 

5.7           Insurance.

 

5.7.1        Trustor shall maintain the following insurance with respect to the
Property:

 

(a)           Trustor shall provide, maintain and keep in force at all times
during any period of construction with respect to the portion of the Property
affected by such construction a policy or policies of builder’s “all risk”
insurance in nonreporting form in an amount not less than the full insurable
completed value of such portion of the Property on a replacement cost basis. 
The policy or policies shall insure against loss or damage by hazards
customarily included within such “all risk” policies and any other risks or
hazards which Beneficiary may reasonably specify (and shall include boiler and
machinery insurance from and after the date on which any such equipment is
installed on the Property), and each shall contain a Lender’s Loss Payable
Endorsement (Form 438 BFU or equivalent) in favor of Beneficiary; provided that
Beneficiary shall not be entitled to require Trustor to insure the Property
against earthquake risks during any period in which earthquake insurance is not
available with respect to the Property at commercially reasonable rates.

 

(b)           Trustor shall provide, maintain and keep in force at all times for
all portions of the Property not covered by a policy or policies described in
Section 5.7.1(a), above, a policy or policies of fire and hazards “all risk”
insurance providing extended coverage, in an amount not less than the full
insurable value of such portions of the Property on a replacement cost basis. 
The policy or policies shall insure against loss or damage by hazards
customarily included within “all risk” and “extended coverage” policies and any
other risks or hazards which Beneficiary may reasonably specify (and shall
include boiler and machinery insurance), and each shall contain a Lender’s Loss
Payable Endorsement (Form 438 BFU or equivalent) in favor of Beneficiary.

 

14

--------------------------------------------------------------------------------


 

(c)           Trustor shall provide, maintain and keep in force at all times for
all portions of the Property any policy or policies of business interruption
insurance that Beneficiary reasonably requires (including insurance against
income loss during a period of at least six (6) months), and each such policy
shall contain a Lender’s Loss Payable Endorsement (Form 438 BFU or equivalent)
in favor of Beneficiary.

 

(d)           Trustor shall provide, maintain and keep in force at all times a
policy or policies of comprehensive liability insurance naming Beneficiary and
the Lenders as additional insureds, on an “occurrence” basis, against claims for
“personal injury” liability, including bodily injury, death or property damage
liability, with a limit of not less than Thirty-Five Million Dollars
($35,000,000) for the first sixty (60) days following the Term Effective Date
and not less than Fifty Million Dollars ($50,000,000) thereafter.  Such
insurance shall be primary and noncontributory with any other insurance carried
by Beneficiary and/or any Lender(s).

 

(e)           Trustor shall provide, maintain and keep in force at all times
such policies of worker’s compensation insurance as may be required by
applicable laws (including employer’s liability insurance, if required by
Beneficiary), covering all employees of Trustor.

 

(f)            Trustor shall provide, maintain and keep in force at all times
any and all additional insurance that Beneficiary (as instructed by the
Requisite Lenders) may from time to time require, so long as such insurance is
available in the commercial market at reasonable rates.

 

(g)           If the Property is required to be insured pursuant to the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Act of 1968, and
the regulations promulgated thereunder, because it is located in an area which
has been identified by the Secretary of Housing and Urban Development as a Flood
Hazard Area, then Trustor shall provide, maintain and keep in force at all times
a flood insurance policy covering the Property in limits that would exceed the
damage caused by what is expected to be the most severe flood (or any greater
limits to the extent required by applicable law from time to time), containing a
Lender’s Loss Payable Endorsement (Form 438 BFU or equivalent) in favor of
Beneficiary.

 

(h)           The following notice is provided pursuant to Section 427.120,
RS.Mo.  As used herein, the terms “you” and “your” shall refer to Trustor, and
the terms “we and “us” shall refer to Beneficiary.  UNLESS YOU PROVIDE EVIDENCE
OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT WITH US, WE MAY PURCHASE
INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN YOUR COLLATERAL.  THIS
INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS.  THE COVERAGE THAT WE
PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT IS MADE AGAINST
YOU IN CONNECTION WITH THE COLLATERAL.  YOU MAY LATER CANCEL ANY INSURANCE
PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE OBTAINED
INSURANCE AS REQUIRED BY OUR AGREEMENT.  IF WE

 

15

--------------------------------------------------------------------------------


 

PURCHASE INSURANCE FOR THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF
THAT INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES
WE MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF
THE INSURANCE MAYBE ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION.  THE
COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE YOU MAY BE
ABLE TO OBTAIN ON YOUR OWN.

 

5.7.2        All such policies of insurance shall be issued by companies
approved by Beneficiary having a minimum A.M. Best’s rating of A-:IX.  The
limits, coverage, forms, deductibles, inception and expiration dates and
cancellation provisions of all such policies shall be reasonably acceptable to
Beneficiary.  Each property insurance policy maintained in connection with any
of the Property shall contain a Lender’s Loss Payable Endorsement (Form 438 BFU
or equivalent) in favor of Beneficiary, and shall provide that all proceeds be
payable to Beneficiary to the extent of its interest.  Each liability insurance
policy maintained in connection with any of the Property shall name Beneficiary
and the Lenders as additional insureds.  An approval by Beneficiary is not, and
shall not be deemed to be, a representation of the solvency of any insurer or
the sufficiency of any amount of insurance.  Each policy of insurance required
hereunder shall provide that it may not be modified or cancelled without at
least thirty (30) days’ prior written notice to Beneficiary (or ten (10) days’
prior written notice in the event of a premium nonpayment), and shall permit a
waiver of subrogation by Trustor in favor of Beneficiary and the Lenders.

 

5.7.3        Trustor shall supply Beneficiary with certificates of each policy
required hereunder and any other policy of insurance maintained in connection
with any of the Property, together with an original (which may be a duplicate
original) or underlyer of each such policy and all endorsements thereto.  When
any insurance policy required hereunder expires, Trustor shall furnish
Beneficiary with proof acceptable to Beneficiary that the policy has been
reinstated or a new policy issued, continuing in force the insurance covered by
the policy which expired.  If Trustor fails to pay any such premium, Beneficiary
shall have the right, but not the obligation, to obtain current coverage and
advance funds to pay the premiums for it.  Trustor shall repay Beneficiary
immediately on demand for any advance for such premiums, which shall be
considered to be an additional loan to Trustor bearing interest at the Default
Rate, and secured by this Deed of Trust and any other collateral held by
Beneficiary in connection with the Secured Obligations.

 

5.8           Trustee’s Acceptance of Trust.  Trustee accepts this trust when
this Deed of Trust is recorded.

 

5.9           Releases, Extensions, Modifications and Additional Security.

 

5.9.1        From time to time, Beneficiary and/or any Lender may perform any of
the following acts without incurring any liability or giving notice to any
Person, and without affecting the personal liability of any Person for the
payment of the Secured Obligations (except as provided below), and without
affecting the security hereof for the full amount of the

 

16

--------------------------------------------------------------------------------


 

Secured Obligations on all Property remaining subject hereto, and without the
necessity that any sum representing the value of any portion of the Property
affected by Beneficiary’s and/or such Lender’s action(s) be credited on the
Secured Obligations:

 

(a)           Release any Person liable for payment of any Secured Obligation;

 

(b)           Extend the time for payment, or otherwise alter the terms of
payment, of any Secured Obligation;

 

(c)           Accept additional real or personal property of any kind as
security for any Secured Obligation, whether evidenced by deeds of trust,
mortgages, security agreements or any other instruments of security; or

 

(d)           Alter, substitute or release any property securing the Secured
Obligations.

 

5.9.2        From time to time when requested to do so by Beneficiary in
writing, Trustee may perform any of the following acts without incurring any
liability or giving notice to any Person:

 

(a)           Consent to the making of any plat or map of the Property or any
part of it;

 

(b)           Join in granting any easement or creating any restriction
affecting the Property;

 

(c)           Join in any subordination or other agreement affecting this Deed
of Trust or the lien or security interest of it; or

 

(d)           Reconvey the Property or any part of it without any warranty.

 

5.10         Reconveyance.  Upon (a) the expiration or termination of the
Commitment, (b) the full and final payment in cash of the Loans and all interest
and fees with respect thereto, (c) the payment of all other amounts then
demanded by Beneficiary or any Lender or indemnitee and then owed under the
Credit Agreement, and (d) the payment of all other amounts then due under the
Guaranty and the other Loan Documents and the full payment and performance of
all other Secured Obligations (other than indemnity obligations, if any, that
are not then due), Beneficiary shall request Trustee in writing to reconvey the
Property, and shall surrender this Deed of Trust.  When Trustee receives
Beneficiary’s written request for reconveyance and all fees and other sums owing
to Trustee by Trustor under Section 5.11, Trustee shall reconvey the Property,
or so much of it as is then held under this Deed of Trust, without warranty, to
the Person or Persons legally entitled to it.  Such Person or Persons shall pay
any costs of recordation.  In the reconveyance, the grantee may be described as
“the person or persons legally entitled thereto,” and the recitals of any
matters or facts shall be conclusive proof of their truthfulness.  Neither
Beneficiary nor Trustee shall have any duty to determine the rights of Persons
claiming to be rightful grantees of any reconveyance.

 

17

--------------------------------------------------------------------------------


 

5.11         Compensation, Exculpation, Indemnification.

 

5.11.1      Trustor agrees to pay reasonable fees as may be charged by
Beneficiary and Trustee, subject to the maximum amounts legally permitted, for
any services that Beneficiary or Trustee may render in connection with this Deed
of Trust, including Beneficiary’s providing a statement of the Secured
Obligations or Trustee’s rendering of services in connection with a
reconveyance.  Trustor shall also pay or reimburse all of Beneficiary’s and
Trustee’s costs and expenses which may be incurred in rendering any such
services.  Trustor further agrees to pay or reimburse Beneficiary for all costs,
expenses and other advances which may be incurred or made by Beneficiary or
Trustee in any efforts to enforce any terms of this Deed of Trust, including any
rights or remedies afforded to Beneficiary or Trustee or both of them under
Section 6.3, whether any lawsuit is filed or not, or in defending any action or
proceeding arising under or relating to this Deed of Trust, including reasonable
attorneys’ fees and other legal costs, costs of any Foreclosure Sale (as defined
in Section 6.3.8) and any cost of evidence of title.  If Beneficiary chooses to
dispose of the Property through more than one Foreclosure Sale, Trustor shall
pay all costs, expenses or other advances that may be incurred or made by
Trustee or Beneficiary in each of such Foreclosure Sales.

 

5.11.2      Beneficiary shall not be directly or indirectly liable to Trustor or
any other Person as a consequence of any of the following:

 

(a)           Beneficiary’s exercise of, or failure to exercise, any rights,
remedies or powers granted to Beneficiary in this Deed of Trust;

 

(b)           Beneficiary’s failure or refusal to perform or discharge any
obligation or liability of Trustor under any agreement related to the Property
or under this Deed of Trust; or

 

(c)           Any loss sustained by Trustor or any third party resulting from
Beneficiary’s failure to lease or operate the Property, or from any other act or
omission of Beneficiary in managing the Property, after an Event of Default,
unless the loss is caused by the willful misconduct and bad faith of
Beneficiary.

 

Trustor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Beneficiary.

 

5.11.3      Trustor agrees to indemnify Trustee, Beneficiary and the Lenders
(collectively, the “Indemnitees”) against and hold them harmless from all
losses, damages, liabilities, claims, causes of action, judgments, court costs,
reasonable attorneys’ fees and other reasonable legal expenses, cost of evidence
of title, cost of evidence of value, and other costs and expenses which any of
them may suffer or incur (except to the extent that any of the foregoing are the
result of the gross negligence or willful misconduct of any such Indemnitee):

 

(a)           In performing any act required or permitted by this Deed of Trust
or any of the other Loan Documents or by law;

 

(b)           Because of any failure of Trustor to perform any of Trustor’s
obligations; or

 

18

--------------------------------------------------------------------------------


 

(c)           Because of any alleged obligation of or undertaking by Beneficiary
to perform or discharge any of the representations, warranties, conditions,
covenants or other obligations in any document relating to the Property other
than the Loan Documents.

 

Each obligation or liability of Trustor to any Indemnitee under this
Section 5.11.3 shall survive the release and cancellation of any or all of the
Secured Obligations and the full or partial release and/or reconveyance of this
Deed of Trust.

 

5.11.4      Trustor shall pay all obligations to pay money arising under this
Section 5.11 within five (5) business days demand by Beneficiary (or the
applicable Indemnitee).  Each such obligation shall bear interest from the date
the obligation arises at the Default Rate set forth in the Credit Agreement, and
any such obligation to a Lender shall be added to, and considered to be part of,
the principal of the Note in favor of such Lender (and, in the event that such
Lender holds more than one Note, the allocation of such obligation among such
Notes shall be made by such Lender in its absolute discretion).

 

5.12         Defense and Notice of Claims and Actions.  At Trustor’s sole
expense, Trustor shall protect, preserve and defend the Property and title to
and right of possession of the Property, and the security of this Deed of Trust
and the rights and powers of Beneficiary and Trustee created under it, against
all adverse claims.  Trustor shall give Beneficiary and Trustee prompt notice in
writing if any claim is asserted which does or could affect any of such matters,
or if any action or proceeding is commenced which alleges or relates to any such
claim.

 

5.13         Substitution of Trustee.  From time to time, Beneficiary may
substitute a successor to any Trustee named in or acting under this Deed of
Trust in any manner now or later to be provided at law, or by a written
instrument executed and acknowledged by Beneficiary and recorded in the
office(s) of the recorder(s) of the County.  Any such instrument shall be
conclusive proof of the proper substitution of the successor Trustee, who shall
automatically upon recordation of the instrument succeed to all estate, title,
rights, powers and duties of the predecessor Trustee, without conveyance from
it.

 

5.14         Subrogation.  Subject to Gaming Laws, Beneficiary shall be
subrogated to the liens and security interests of all encumbrances, whether
released of record or not, which are discharged in whole or in part by
Beneficiary in accordance with this Deed of Trust or with the proceeds of any
loan secured by this Deed of Trust.

 

5.15         Site Visits, Observation and Testing.  Beneficiary and its agents
and representatives shall have the right at any reasonable time to enter and
visit the Property for the purpose of performing appraisals.  In addition, each
Person indemnified by the Borrower under Section 10.04 of the Credit Agreement
(collectively, “Indemnified Parties”) and their agents and representatives shall
have the right at any reasonable time to enter and visit the Property for the
purposes of observing the Property, taking and removing soil or groundwater
samples, and conducting tests on any part of the Property; provided that, so
long as no Event of Default remains uncured, the Indemnified Parties shall not
be entitled to conduct any tests that would significantly interfere with the
operation of the Property.  The Indemnified Parties have no duty, however, to
visit or observe the Property or to conduct tests, and no site visit,
observation or

 

19

--------------------------------------------------------------------------------


 

testing by any Indemnified Party shall impose any liability on any Indemnified
Party.  In no event shall any site visit, observation or testing by any
Indemnified Party be a representation that Hazardous Materials are or are not
present in, on, or under the Property, or that there has been or shall be
compliance with any Hazardous Materials Law, or any other applicable Law. 
Neither Trustor nor any other party is entitled to rely on any site visit,
observation or testing by any Indemnified Party.  The Indemnified Parties owe no
duty of care to protect Trustor or any other party against, or to inform Trustor
or any other party of, any Hazardous Material or any other adverse condition
affecting the Property.  Any Indemnified Party shall give Trustor reasonable
notice before entering the Property.  The Indemnified Party shall make
reasonable efforts to avoid interfering with Trustor’s use of the Property in
exercising any rights provided in this Section.

 

5.16         Notice of Change.  Trustor shall give Beneficiary prior written
notice of (a) any change in the location of Trustor’s place of business or its
chief executive office if it has more than one place of business, (b) any change
in the location of any of the Property, including the Books and Records, and
(c) any change to Trustor’s name or business structure.  Unless otherwise
approved by Beneficiary in writing, all Property that consists of personal
property (other than the Books and Records) will be located on the Land and all
Books and Records for the portion of the Property owned by Trustor will be
located at such Trustor’s place of business or chief executive office if such
Trustor has more than one place of business.

 

5.17         Title Insurance.  At any time and from time to time at the
reasonable request of Beneficiary, Trustor, at its sole cost and expense, shall
deliver to Beneficiary such additional title insurance indorsements and
reinsurance issued by title insurance companies, in form and substance and
reasonably satisfactory to Beneficiary, with respect to this Deed of Trust,
including, without limitation, CLTA 122 endorsements insuring that each advance
is secured by this Deed of Trust (without any exception not set forth in the
policy of title insurance insuring this Deed of Trust other than (i) liens for
taxes and assessments not yet due and payable and (ii) other encumbrances,
approved by the Beneficiary, insured to be subordinate to this Deed of Trust),
and CLTA 101.4 endorsements insuring the priority of the Deed of Trust over any
mechanic’s lien; provided that Trustor shall not be obligated under this
Section 5.17 to increase the stated amount of the policy of title insurance
insuring this Deed of Trust.

 

6.             Accelerating Transfers, Defaults and Remedies.

 

6.1           Accelerating Transfers.

 

6.1.1        “Accelerating Transfer” means any sale, contract to sell,
conveyance, encumbrance, lease, alienation or further encumbrance of all or any
material portion of the Property (or any interest in it) which is not expressly
permitted under the Credit Agreement, or any other transfer of all or any
material portion of the Property (or any interest in it), whether voluntary,
involuntary, by operation of law or otherwise, unless Beneficiary has given its
prior written consent to such “Accelerating Transfer,” which consent may be
given or not given in the absolute discretion of Beneficiary.  If Trustor is a
corporation or limited liability company, “Accelerating Transfer” also means any
transfer of any share or shares in Trustor.  If Trustor is a partnership or
limited liability company, “Accelerating Transfer” also means withdrawal or
removal of any general partner or manager, as the case may be, dissolution of
the

 

20

--------------------------------------------------------------------------------


 

partnership or limited liability company under Nevada law, or any transfer of
any partnership interest or any ownership interest in the limited liability
company.

 

6.1.2        Trustor acknowledges that Beneficiary and the Lenders are making
one or more advances under the Credit Agreement in reliance on the expertise,
skill and experience of Trustor; thus, the Secured Obligations include material
elements similar in nature to a personal service contract.  In consideration of
Beneficiary’s reliance, Trustor agrees that Trustor shall not make any
Accelerating Transfer, unless the transfer is preceded by Beneficiary’s written
consent to the particular transaction and transferee.  Beneficiary may withhold
such consent in its absolute discretion.  If any Accelerating Transfer occurs,
Beneficiary may, in its absolute discretion (provided that it has received any
consents or approvals of any other Lenders required under the Credit Agreement),
declare all of the Secured Obligations to be immediately due and payable, and
Beneficiary and Trustee may invoke any rights and remedies provided by
Section 6.3 of this Deed of Trust.

 

6.2           Events of Default.  Trustor will be in default under this Deed of
Trust upon the occurrence of any one or more of the following events (“Events of
Default”):

 

(a)           Trustor fails to perform any obligation to pay money which arises
under this Deed of Trust within two (2) Business Days after written demand
therefor; or

 

(b)           Trustor fails to perform any other obligation arising under this
Deed of Trust within ten (10) Business Days after the giving of written notice
by Beneficiary of such failure; or

 

(c)           Trustor shall give to Beneficiary any notice under the provisions
of Section 443.055 of the Revised Statutes of Missouri concerning future
advances; or

 

(d)           Any Event of Default (as defined in the Credit Agreement or in any
other Loan Document) occurs; or any other default occurs under any of the
Secured Obligations.

 

6.3           Remedies.  At any time after and during the continuance of an
Event of Default (following the expiration of any applicable cure period) and
provided that Beneficiary has received any consents or approvals of any other
Lenders required under the Credit Agreement, Beneficiary and Trustee will be
entitled to invoke any or all of the following rights and remedies (subject to
any restrictions on those rights and remedies imposed by applicable Gaming
Laws), all of which will be cumulative, and the exercise of any one or more of
which shall not constitute an election of remedies:

 

6.3.1        Acceleration.  Beneficiary may declare any or all of the Secured
Obligations to be due and payable immediately.

 

6.3.2        Receiver.  Beneficiary may apply to any court of competent
jurisdiction for, and obtain appointment of, a receiver for the Property; and
Beneficiary may request, in connection with any foreclosure proceeding
hereunder, that the Missouri Gaming Commission petition a District Court of the
State of Missouri for the appointment of a supervisor to conduct the normal
gaming activities on the Property following such foreclosure proceeding.

 

21

--------------------------------------------------------------------------------


 

6.3.3        Entry.  Beneficiary, in person, by agent or by court-appointed
receiver, may enter, take possession of, manage and operate all or any part of
the Property, and may also do any and all other things in connection with those
actions that Beneficiary may in its absolute discretion consider necessary and
appropriate to protect the security of this Deed of Trust.  Such other things
may include, without limitation:  taking and possessing all of Trustor’s or the
then owner’s Books and Records; entering into, enforcing, modifying, or
cancelling Leases on such terms and conditions as Beneficiary may consider
proper; obtaining and evicting tenants; collecting and receiving any payment of
money owing to Trustor; completing construction; and/or contracting for and
making repairs and alterations.  If Beneficiary so requests, Trustor shall
assemble all of the Property that has been removed from the Land and make all of
it available to Beneficiary at the site of the Land.  Trustor hereby irrevocably
constitutes and appoints Beneficiary as Trustor’s attorney-in-fact (which
appointment is coupled with an interest) to perform such acts and execute such
documents as Beneficiary in its absolute discretion may consider to be
appropriate in connection with taking these measures, including endorsement of
Trustor’s name on any instruments.  Regardless of any provision of this Deed of
Trust or the Credit Agreement, Beneficiary shall not be considered to have
accepted any property other than cash or immediately available funds in
satisfaction of any obligation of Trustor to Beneficiary unless Beneficiary has
given express written notice of Beneficiary’s election of that remedy.

 

6.3.4        Cure; Protection of Security.  Either Beneficiary or Trustee may
cure any breach or default of Trustor and, if it chooses to do so in connection
with any such cure, Beneficiary or Trustee may (subject to applicable Gaming
Laws) also enter the Property and/or do any and all other things which either
may in its absolute discretion consider necessary and appropriate to protect the
security of this Deed of Trust.  Such other things may include, without
limitation:  appearing in and/or defending any action or proceeding which
purports to affect the security of, or the rights or powers of Beneficiary or
Trustee under, this Deed of Trust; paying, purchasing, contesting or
compromising any encumbrance, charge, lien, security interest or claim of lien
or security interest which (in Beneficiary’s or Trustee’s sole judgment) is or
may be senior in priority to this Deed of Trust, such judgment of Beneficiary or
Trustee to be conclusive as among the parties to this Deed of Trust; obtaining
insurance and/or paying any premiums or charges for insurance required to be
carried under this Deed of Trust and the other Loan Documents; otherwise caring
for and protecting any and all of the Property; and/or employing counsel,
accountants, contractors and other appropriate Persons to assist Beneficiary or
Trustee.  Beneficiary and Trustee may take any of the actions permitted under
this Section 6.3.4 either with or without giving notice to any Person.

 

6.3.5        Uniform Commercial Code Remedies.  Subject to applicable Gaming
Laws, Beneficiary may exercise any or all of the remedies granted to a secured
party under the Missouri Uniform Commercial Code, as amended or recodified from
time to time.

 

6.3.6        Judicial Action.  Beneficiary may bring an action in any court of
competent jurisdiction to foreclose this Deed of Trust or to obtain specific
enforcement of any of the covenants or other terms of this Deed of Trust.

 

6.3.7        Power of Sale.  Under the power of sale hereby granted, Beneficiary
shall have the discretionary right to cause some or all of the Property,
including any Property which constitutes personal property, to be sold or
otherwise disposed of in any

 

22

--------------------------------------------------------------------------------


 

combination and in any manner permitted by applicable law.  At Trustee’s option,
Trustee may set the place of any such sale at any reasonable place, as permitted
by Section 443.327 and any other applicable law of the Revised Statutes of
Missouri, first giving notice of such sale in the manner prescribed by statute. 
Trustee may in Trustee’s discretion set the time of any such sale at any
commercially reasonable time, as permitted by Section 443.327 of the Revised
Statutes of Missouri.

 

(a)           Sales of Personal Property.

 

(i)            For purposes of this power of sale, Beneficiary may elect to
treat as personal property any Property which is intangible or which can be
severed from the Land or Improvements without causing structural damage.  If it
chooses to do so, Beneficiary may dispose of any personal property separately
from the sale of real property, in any manner permitted by Article 9 of the
Missouri Uniform Commercial Code, as amended or recodified from time to time,
including any public or private sale, or in any manner permitted by any other
applicable law.  Any proceeds of any such disposition shall not cure any Event
of Default or reinstate any Secured Obligation.

 

(ii)           In connection with any sale or other disposition of such
Property, Trustor agrees that the following procedures constitute a commercially
reasonable sale:  Beneficiary shall mail written notice of the sale to Trustor
not later than ten (10) days prior to such sale.  Once per week during the three
weeks immediately preceding such sale, Beneficiary will publish notice of the
sale in a local daily newspaper of general circulation.  Upon receipt of any
written request, Beneficiary will make the Property available to any bona fide
prospective purchaser for inspection during reasonable business hours. 
Notwithstanding any provision to the contrary, Beneficiary shall be under no
obligation to consummate a sale if, in its judgment, none of the offers received
by it equals the fair value of the Property offered for sale.  The foregoing
procedures do not constitute the only procedures that may be commercially
reasonable.

 

(b)           Trustee’s Sales of Real Property or Mixed Collateral.

 

(i)            Beneficiary may choose to dispose of some or all of the Property
which consists solely of real property in any manner then permitted by
applicable law.  In its discretion, Beneficiary may also or alternatively choose
to dispose of some or all of the Property, in any combination consisting of both
real and personal property, together in one sale to be held in accordance with
the law and procedures applicable to real property, as permitted by Article 9 of
the Missouri Uniform Commercial Code, as amended or recodified from time to
time.  Trustor agrees that such a sale of personal property together with real
property constitutes a commercially reasonable sale of the personal property. 
For purposes of this power of sale, either a sale of real property alone, or a
sale of both real and personal property together in accordance with Article 9 of
the Missouri Uniform Commercial Code, as amended or recodified from time to
time, will sometimes be referred to as a “Trustee’s Sale.”

 

23

--------------------------------------------------------------------------------


 

(ii)           Before any Trustee’s Sale, Beneficiary or Trustee shall give such
notice of default and election to sell as may then be required by law.  When all
time periods then legally mandated have expired, and after such notice of sale
as may then be legally required has been given, Trustee shall sell the property
being sold at a public auction to be held at the time and place specified in the
notice of sale, provided, however, that no sale or other disposition of slot
machines or other gaming devices shall occur without first receiving the
approval of the applicable Gaming Board.  Neither Trustee nor Beneficiary shall
have any obligation to make demand on Trustor before any Trustee’s Sale.  From
time to time in accordance with then applicable law, Trustee may, and in any
event at Beneficiary’s request shall, postpone any Trustee’s Sale by public
announcement at the time and place noticed for that sale.

 

(iii)          At any Trustee’s Sale, Trustee shall sell the property being sold
at a public auction to the highest bidder at public auction for cash in lawful
money of the United States.  Trustee shall execute and deliver to the
purchaser(s) a deed or deeds conveying the property being sold without any
covenant or warranty whatsoever, express or implied.  The recitals in any such
deed of any matters or facts, including any facts bearing upon the regularity or
validity of any Trustee’s Sale, shall be conclusive proof of their
truthfulness.  Any such deed shall be conclusive against all Persons as to the
facts recited in it.

 

6.3.8        Single or Multiple Foreclosure Sales.  If the Property consists of
more than one lot, parcel or item of property, Beneficiary may:

 

(a)           Designate the order in which the lots, parcels and/or items shall
be sold or disposed of or offered for sale or disposition; and

 

(b)           Elect to dispose of the lots, parcels and/or items through a
single consolidated sale or disposition to be held or made under the power of
sale granted in Sections 1.1 and 6.3.7, or in connection with judicial
proceedings, or by virtue of a judgment and decree of foreclosure and sale; or
through two or more such sales or dispositions; or in any other manner
Beneficiary may deem to be in its best interests (any such sale or disposition
being referred to herein as a “Foreclosure Sale”).

 

If Beneficiary chooses to have more than one Foreclosure Sale, Beneficiary at
its option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Beneficiary may deem to be in its best interests.  No
Foreclosure Sale shall terminate or affect the liens or security interests of
this Deed of Trust on any part of the Property which has not been sold until all
of the Secured Obligations have been paid in full and the Commitment has been
fully and finally terminated.

 

6.3.9        Other Permitted Remedies.  Beneficiary and the Lenders may refuse
to make any advance to any Borrower or issue any Letter of Credit for the
account of any Borrower.  Beneficiary and the Lenders may exercise any and all
other rights and remedies available under the Loan Documents and applicable law,
including, without limitation, the right to file applications to change, and to
exercise all other rights and remedies available under

 

24

--------------------------------------------------------------------------------


 

applicable law with respect to, all water permits and rights relating to the
Property; provided however that, notwithstanding the foregoing or any other
provision contained in this Deed of Trust, the remedies provided by this Deed of
Trust shall not include the right to take any action that violates applicable
Gaming Laws.

 

6.4           Credit Bids.  At any Foreclosure Sale, any Person, including
Trustor, Trustee or Beneficiary, may bid for and acquire the Property or any
part thereof to the extent permitted by then applicable law.  Instead of paying
cash for such property, Beneficiary may settle for the purchase price by
crediting against the sales price of the Property or any part thereof any or all
of the outstanding Secured Obligations (including without limitation the portion
of the Secured Obligations attributable to the expenses of sale, costs of any
action and any other sums for which Trustor is obligated to pay or reimburse
Beneficiary, the Lenders or Trustee under Section 5.11) in such order and
proportions as Beneficiary in its absolute discretion may choose.

 

6.5           Application of Foreclosure Sale Proceeds.  Beneficiary and Trustee
shall apply the proceeds of any Foreclosure Sale in the manner required by
applicable law; provided that all proceeds that are to be applied against the
Secured Obligations shall, except as otherwise required by applicable law, be
applied against the Secured Obligations in any order and proportions as
Beneficiary in its absolute discretion may choose (subject to any applicable
provisions for priority of application of proceeds set forth in either Credit
Agreement).

 

6.6           Application of Rents and Other Sums.  Beneficiary shall apply any
and all Rents collected by it, and any and all sums other than proceeds of a
Foreclosure Sale which Beneficiary may receive or collect under Section 6.3, in
the following manner:

 

(a)           First, to pay the portion of the Secured Obligations attributable
to the costs and expenses of operation and collection that may be incurred by
Trustee, Beneficiary or any receiver;

 

(b)           Second, to pay all other Secured Obligations in any order and
proportions as Beneficiary in its absolute discretion may choose (subject to any
applicable provisions for priority of application of payments set forth in the
Credit Agreement); and

 

(c)           Third, to remit the remainder, if any, to the Person or Persons
entitled to it.  Beneficiary shall have no liability for any funds which it does
not actually receive.

 

7.             Leasehold Mortgage Provisions.  The provisions of this Article 7
shall apply in the event that, and so long as, any portion of the Property
consists of Trustor’s interests as tenant under any lease or leases
(collectively, including the Operating Lease, the “Ground Leases”).  Unless
otherwise expressly provided, the lien of this Deed of Trust shall encumber all
of Trustor’s rights and interests under and in connection with any Ground Lease,
including without limitation renewal and extension rights, options to expand,
and purchase options (all of which rights shall be collectively referred to
herein as a “Ground Leasehold”).  Trustor hereby agrees, with respect to each
Ground Lease, as follows:

 

25

--------------------------------------------------------------------------------


 

7.1           Trustor shall timely perform its obligations in connection with
each Ground Lease.  Without limiting the generality of Section 6.3.4, above,
Trustor specifically acknowledges Beneficiary’s right, while any default by
Trustor under any Ground Lease remains uncured, to perform the defaulted
obligations and take all other actions which Beneficiary deems necessary to
protect its interests with respect thereto, and Trustor hereby irrevocably
appoints Beneficiary its true and lawful attorney-in-fact (which appointment is
coupled with an interest) in its name or otherwise to execute all documents, and
perform all other acts, which Beneficiary reasonably deems necessary to preserve
its or Trustor’s rights with respect to any Ground Lease.

 

7.2           Trustor shall not, without Beneficiary’s prior written consent,
modify, or cause or permit the termination of, any Ground Lease, or waive or in
any way release the landlord under any Ground Lease of or from any obligation or
condition.

 

7.3           Trustor shall notify Beneficiary promptly in writing of (i) the
occurrence of any default by the landlord under any Ground Lease and (ii) the
receipt by Trustor of any notice claiming the occurrence of any default by
Trustor under any Ground Lease or the occurrence of any event which, with the
passage of time or the giving of notice or both, would constitute a default by
Trustor under any Ground Lease (and Trustor shall also promptly deliver a copy
of any such notice to Beneficiary).

 

7.4           Unless Beneficiary otherwise consents in writing, so long as any
Secured Obligation remains outstanding, neither the fee title to, nor any other
estate or interest in, the real property subject to any Ground Lease shall merge
with any Ground Leasehold, notwithstanding the union of such estates in the
landlord or the tenant or in a third party.  Any acquisition of the landlord’s
interest in any Ground Lease by Trustor or any affiliate of Trustor shall be
accomplished in such a manner as to avoid a merger of the interests of landlord
and tenant unless Beneficiary consents to such merger in writing.

 

7.5           If Trustor acquires fee title to any portion of the real property
subject to any Ground Lease, this Deed of Trust shall automatically be a lien on
such fee title.

 

7.6           Trustor shall not subordinate any Ground Lease or Ground Leasehold
to any deed of trust or other encumbrance of, or lien on, any interest in the
real property subject to such Ground Leasehold without the prior written consent
of Beneficiary.  Any such subordination without such consent shall, at
Beneficiary’s option, be void.

 

7.7           All subleases entered into by Trustor with respect to all or any
portion of the Property (and all existing subleases modified by Trustor) shall
provide that such subleases are subordinate to the lien of this Deed of Trust
and any modifications of this Deed of Trust and the obligations secured hereby
and that, if Beneficiary forecloses under this Deed of Trust or enters into a
new lease with any landlord under any Ground Lease pursuant to the provisions
for a new lease, if any, contained in the applicable Ground Lease or in any
other document or agreement, the subtenant shall attorn to Beneficiary or its
assignee and the sublease shall remain in full force and effect in accordance
with its terms notwithstanding the termination of the applicable Ground Lease.

 

26

--------------------------------------------------------------------------------


 

7.8           Trustor shall exercise any option or right to renew or extend the
term of any Ground Lease at least six months prior to the date of termination of
any such option or right, shall give immediate written notice thereof to
Beneficiary, and shall execute, deliver and record any documents requested by
Beneficiary to evidence the lien of this Deed of Trust on such extended or
renewed lease term.  If Trustor fails to exercise any such option or right as
required herein, Beneficiary may exercise the option or right as Trustor’s agent
and attorney-in-fact pursuant to this Deed of Trust, or in Beneficiary’s own
name or in the name of and on behalf of a nominee of Beneficiary, as Beneficiary
chooses in its absolute discretion.

 

7.9           As security for the Secured Obligations, Trustor hereby assigns to
Beneficiary a security interest in all prepaid rents and security deposits and
all other security which the landlords under the Ground Leases hold for the
performance of Trustor’s obligations thereunder.

 

7.10         Promptly upon demand by Beneficiary, Trustor shall use reasonable
efforts to obtain from the landlord under any Ground Lease and furnish to
Beneficiary an estoppel certificate of such landlord stating the date through
which rent has been paid, whether or not there are any defaults, and the
specific nature of any claimed defaults.

 

7.11         Trustor shall notify Beneficiary promptly in writing of any request
by either party to any Ground Lease for arbitration, appraisal or other
proceedings relating to any Ground Lease and of the institution of any such
proceeding, and shall promptly deliver to Beneficiary a copy of all
determinations in any such proceeding.  Beneficiary shall have the right,
following written notice to Trustor, to participate in any such proceeding in
association with Trustor or on its own behalf as an interested party.  Trustor
shall notify Beneficiary promptly in writing of the institution of any legal
proceeding involving obligations under any Ground Lease, and Beneficiary may
intervene in any such legal proceeding and be made a party.  Trustor shall
promptly provide Beneficiary with a copy of any decision rendered in connection
with any such proceeding.

 

7.12         To the extent permitted by law, the price payable by Trustor or any
other party in the exercise of the right of redemption, if any, from any sale
under, or decree of foreclosure of, this Deed of Trust shall include all rents
and other amounts paid and other sums advanced by Beneficiary on behalf of
Trustor as the tenant under the Ground Leases.

 

7.13         In addition to all other Events of Default described in this Deed
of Trust, the occurrence of any of the following shall be an Event of Default
hereunder:

 

(a)           A breach or default by Trustor under any Ground Lease, subject to
any applicable cure period; or

 

(b)           The occurrence of any event or circumstance which gives the
landlord under any Ground Lease a right to terminate such Ground Lease.

 

7.14         As used in this Deed of Trust, the “Bankruptcy Code” shall mean
11 U.S.C. § 101 et seq., as modified and/or recodified from time to time. 
Notwithstanding anything to the contrary contained herein with respect to any
Ground Lease:

 

27

--------------------------------------------------------------------------------


 

(a)           The lien of this Deed of Trust attaches to all of Trustor’s rights
under Subsection 365(h) of the Bankruptcy Code, including without limitation any
and all elections to be made thereunder, any and all rights under any Ground
Lease which Trustor is entitled to retain pursuant to 11 U.S.C.
§ 365(h)(1)(A)(ii) in the event of a rejection under the Bankruptcy Code of such
Ground Lease by the landlord thereunder (or any trustee thereof), and any and
all rights of offset under or as described in 11 U.S.C. § 365(h)(1)(B).

 

(b)           Trustor acknowledges and agrees that, as the beneficiary under
this Deed of Trust and by operation of 11 U.S.C. § 365(h)(1)(D), Beneficiary
has, and until this Deed of Trust has been fully reconveyed continuously shall
have, whether before or after any default under any of the Secured Obligations
or the taking of any action to enforce any of Beneficiary’s rights and remedies
under this Deed of Trust or any foreclosure sale hereunder, the complete,
unfettered and exclusive right, in its sole and absolute discretion, to elect
(the “365(h) Election”) whether (i) any Ground Lease that has been rejected
under the Bankruptcy Code by the landlord thereunder (or any trustee therefor)
shall be treated as terminated under 11 U.S.C. § 365(h)(1)(A)(i), or (ii) the
rights under such Ground Lease that are in or appurtenant to the real property,
as described in 11 U.S.C. § 365(h)(1)(A)(ii), should be retained pursuant to
that subsection.  To the extent that, notwithstanding the preceding sentence and
11 U.S.C. § 365(h)(1)(D), Trustor now or at any time in the future has any right
to make, or to participate in or otherwise in any manner affect the making of,
the 365(h) Election with respect to any Ground Lease, Trustor hereby absolutely
assigns and conveys to Beneficiary any and all such rights, and all of Trustor’s
right, title, and interest therein, which may be used and exercised by
Beneficiary completely, exclusively, and without any restriction whatsoever, in
Beneficiary’s sole and absolute discretion, whether before or after any default
upon any of the Secured Obligations, the taking of any action to enforce any of
Beneficiary’s rights and remedies under this Deed of Trust, or any foreclosure
sale hereunder.  Trustor hereby unconditionally and irrevocably appoints
Beneficiary as its attorney-in-fact to exercise Trustor’s right, if any, to
make, or participate in or otherwise in any matter affect the making of, the
365(h) Election with respect to any Ground Lease.  Trustor shall not in any
manner impede or interfere with any action taken by Beneficiary and, at the
request of Beneficiary, Trustor shall take or join in the taking of any action
to make, or participate in or otherwise in any manner affect the making of, the
365(h) Election with respect to any Ground Lease, in such manner as Beneficiary
determines in its sole and absolute discretion.  Unless and until instructed to
do so by Beneficiary (as determined by Beneficiary in its sole and absolute
discretion), Trustor shall not take any action to make, or participate in or
otherwise in any manner affect the making of, the 365(h) Election with respect
to any Ground Lease, including in particular, but without limitation, any
election to treat any Ground Lease as terminated.  Beneficiary shall have no
obligation whatsoever to Trustor or any other person or entity in connection
with the making of the 365(h) Election with respect to any Ground Lease or any
instruction by Beneficiary to Trustor given, withheld or delayed in respect
thereof, nor shall Beneficiary have any liability to Trustor or any other person
or entity arising from any of the same.

 

(c)           As security for the Secured Obligations, Trustor hereby
irrevocably assigns to Beneficiary all of Trustor’s rights to damages arising
from any

 

28

--------------------------------------------------------------------------------


 

rejection by any landlord (or any trustee thereof) of any Ground Lease under the
Bankruptcy Code.  Beneficiary and Trustor shall proceed jointly or in the name
of Trustor in respect of any claim or proceeding relating to the rejection of
any Ground Lease, including without limitation the right to file and prosecute
any proofs of claim, complaints, motions and other documents in any case in
respect of such landlord under the Bankruptcy Code.  This assignment shall
continue in effect until all of the Secured Obligations have been satisfied in
full.  Any amounts received by Beneficiary or Trustor as damages arising from
the rejection of any Ground Lease as aforesaid shall be applied first to all
costs reasonably incurred by Beneficiary (including attorneys’ fees) in
connection with this subsection (c) and then in accordance with other applicable
provisions of this Deed of Trust.

 

(d)           If, pursuant to the Bankruptcy Code, Trustor seeks to offset
against the rent reserved in any Ground Lease the amount of any damages caused
by the nonperformance of the landlord’s obligations after the rejection by the
landlord (or any trustee thereof) of such Ground Lease, Trustor shall, prior to
effecting such offset, notify Beneficiary in writing of its intent to do so,
setting forth the amounts proposed to be offset and, in the event that
Beneficiary objects, Trustor shall not effect any offset of the amounts to which
Beneficiary objects.  If Beneficiary fails to object within 10 days following
receipt of such notice, Trustor may offset the amounts set forth in Trustor’s
notice.

 

(e)           If any legal proceeding is commenced with respect to any Ground
Lease in connection with any case under the Bankruptcy Code, Beneficiary and
Trustor shall cooperatively conduct any such proceeding with counsel reasonably
agreed upon between Trustor and Beneficiary.  Trustor shall, upon demand, pay to
Beneficiary all costs (including attorneys’ fees) reasonably incurred by
Beneficiary in connection with any such proceeding.

 

(f)            Trustor shall immediately notify Beneficiary orally upon learning
of any filing by or against any landlord of a petition under the Bankruptcy
Code.  Trustor shall thereafter promptly give written notice of such filing to
Beneficiary, setting forth any information available to Trustor with respect to
the date of such filing, the court in which such petition was filed, and the
relief sought therein.  Trustor shall promptly deliver to Beneficiary all
notices, pleadings and other documents received by Trustor in connection with
any such proceeding.

 

7.15         No maintenance, repair or other obligation of Trustor hereunder
which relates to the “Property” shall apply to any Ground Leasehold with respect
to which the applicable Ground Lease imposes such obligation on the landlord so
long as (a) Trustor does not own the landlord’s interest; (b) such landlord is
performing such obligation in accordance with the terms of such Ground Lease;
and (c) the Ground Lease has not been rejected by the landlord (or any trustee
thereof) under the Bankruptcy Code.

 

7.16         The generality of the provisions of this Deed of Trust shall not be
limited by any provision of this Article 7 that sets forth particular
obligations of Trustor as the tenant under the Ground Leases.

 

29

--------------------------------------------------------------------------------


 

7.17         Trustor hereby represents and warrants to Beneficiary as follows:

 

(a)           The Operating Lease is in full force and effect;

 

(b)           Trustor owns the entire tenant’s interest under the Operating
Lease and has the right under the Operating Lease to execute this Deed of Trust;
and

 

(c)           No default under the Operating Lease remains uncured, nor has any
event occurred which, with the passage of time or service of notice or both,
would constitute such a default.

 

8.             Miscellaneous Provisions.

 

8.1           Additional Provisions.  The Loan Documents fully state all of the
terms and conditions of the parties’ agreement regarding the matters mentioned
in or incidental to this Deed of Trust.  The Loan Documents also grant further
rights to Beneficiary and contain further agreements and affirmative and
negative covenants by Trustor which apply to this Deed of Trust and to the
Property.

 

8.2           No Waiver or Cure.

 

8.2.1        Each waiver by Beneficiary or Trustee must be in writing, and no
waiver shall be construed as a continuing waiver.  No waiver shall be implied
from any delay or failure by Beneficiary or Trustee to take action on account of
any default of Trustor.  Consent by Beneficiary or Trustee to any act or
omission by Trustor shall not be construed as a consent to any other or
subsequent act or omission or to waive the requirement for Beneficiary’s or
Trustee’s consent to be obtained in any future or other instance.

 

8.2.2        If any of the events described below occurs, that event alone shall
not:  cure or waive any breach, Event of Default or notice of default under this
Deed of Trust or invalidate any act performed pursuant to any such default or
notice; or nullify the effect of any notice of default or sale (unless all
Secured Obligations then due have been paid and performed and all other defaults
under the Loan Documents have been cured); or impair the security of this Deed
of Trust; or prejudice Beneficiary, Trustee or any receiver in the exercise of
any right or remedy afforded any of them under this Deed of Trust; or be
construed as an affirmation by Beneficiary of any tenancy, lease or option, or a
subordination of the lien or security interest of this Deed of Trust.

 

(a)           Beneficiary, its agent or a receiver takes possession of all or
any part of the Property in the manner provided in Section 6.3.3.

 

(b)           Beneficiary collects and applies Rents as permitted under Sections
2.3 and 6.6 or exercises Trustor’s right, title and interest under the Leases,
either with or without taking possession of all or any part of the Property.

 

(c)           Beneficiary receives and applies to any Secured Obligation
proceeds of any Property, including any proceeds of insurance policies,
condemnation awards, or other claims, property or rights assigned to Beneficiary
under Section 5.5.

 

30

--------------------------------------------------------------------------------


 

(d)           Beneficiary makes a site visit, observes the Property and/or
conducts tests as permitted under Section 5.15.

 

(e)           Beneficiary receives any sums under this Deed of Trust or any
proceeds of any collateral held for any of the Secured Obligations, and applies
them to one or more Secured Obligations.

 

(f)            Beneficiary, Trustee or any receiver invokes any right or remedy
provided under this Deed of Trust.

 

8.3           Powers of Beneficiary and Trustee.

 

8.3.1        Trustee shall have no obligation to perform any act which it is
empowered to perform under this Deed of Trust unless it is requested to do so in
writing and is reasonably indemnified against loss, cost, liability and expense.

 

8.3.2        If either Beneficiary or any Lender or Trustee performs any act
which it is empowered or authorized to perform under this Deed of Trust,
including any act permitted by Section 5.9 or Section 6.3.4, that act alone
shall not release or change the personal liability of any Person for the payment
and performance of the Secured Obligations then outstanding, or the lien or
security interest of this Deed of Trust on all or the remainder of the Property
for full payment and performance of all outstanding Secured Obligations.  The
liability of the original Trustor shall not be released or changed if
Beneficiary or any Lender grants any successor in interest to any Borrower or
Trustor any extension of time for payment, or modification of the terms of
payment, of any Secured Obligation.  Neither Beneficiary nor any Lender shall be
required to comply with any demand by any original Trustor or Borrower that
Beneficiary or such Lender refuse to grant such an extension or modification to,
or commence proceedings against, any such successor in interest

 

8.3.3        Beneficiary may take any of the actions permitted under Sections
6.3.2 and/or 6.3.3 regardless of the adequacy of the security for the Secured
Obligations, or whether any or all of the Secured Obligations have been declared
to be immediately due and payable, or whether notice of default and election to
sell has been given under this Deed of Trust.

 

8.3.4        From time to time, Beneficiary or Trustee may apply to any court of
competent jurisdiction for aid and direction in executing the trust and
enforcing the rights and remedies created under this Deed of Trust.  Beneficiary
or Trustee may from time to time obtain orders or decrees directing, confirming
or approving acts in executing this trust and enforcing these rights and
remedies.

 

8.4           Merger.  No merger shall occur as a result of Beneficiary’s
acquiring any other estate in or any other lien on or security interest in the
Property unless Beneficiary consents to a merger in writing.

 

8.5           Applicable Law.  This Deed of Trust shall be governed by and
construed in accordance with the laws of the State of Missouri.

 

31

--------------------------------------------------------------------------------


 

8.6           Successors in Interest.  The terms, covenants and conditions of
this Deed of Trust shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties.  However, this Section 8.6 does not waive
the provisions of Section 6.1.

 

8.7           Interpretation.

 

8.7.1        Whenever the context requires, all words used in the singular will
be construed to have been used in the plural, and vice versa, and each gender
will include any other gender.  The captions of the sections of this Deed of
Trust are for convenience only and do not define or limit any terms or
provisions.  The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”

 

8.7.2        The word “obligations” is used in its broadest and most
comprehensive sense, and includes all primary, secondary, direct, indirect,
fixed and contingent obligations.  It further includes all principal, interest,
prepayment charges, late charges, loan fees and any other fees and charges
accruing or assessed at any time, as well as all obligations to perform acts or
satisfy conditions.

 

8.7.3        No listing of specific instances, items or matters in any way
limits the scope or generality of any language of this Deed of Trust.  All
Exhibits and/or Schedules attached to this Deed of Trust are hereby incorporated
in this Deed of Trust.

 

8.8           In-House Counsel Fees.  Whenever Trustor is obligated to pay or
reimburse Beneficiary or any Lender or Trustee for any attorneys’ fees, those
fees shall include the allocated costs for services of in-house counsel.

 

8.9           Waiver of Marshalling.  To the extent permitted by applicable law,
Trustor waives all rights, legal and equitable, it may now or hereafter have to
require marshalling of assets or to require foreclosure sales of assets in a
particular order.  Each successor and assign of Trustor, including any holder of
a lien or security interest subordinate to this Deed of Trust, by acceptance of
its interest or lien or security interest, agrees that it shall be bound by the
above waiver, as if it had given the waiver itself.

 

8.10         Severability.  Any provision in this Deed of Trust that is held to
be inoperative, unenforceable or invalid as to any party or in any jurisdiction
shall, as to that party or jurisdiction, be inoperative, unenforceable or
invalid without affecting the remaining provisions or the operation,
enforceability or validity of that provision as to any other party or in any
other jurisdiction, and to this end the provisions of this Deed of Trust are
declared to be severable.

 

8.11         Notices.  Trustor hereby requests that a copy of notice of default
and notice of sale be mailed to it at the address set forth below.  That address
is also the mailing address of Trustor as debtor under the Missouri Uniform
Commercial Code, as amended or recodified from time to time.  Beneficiary’s
address given below is the address for Beneficiary as secured party under the
Missouri Uniform Commercial Code, as amended or recodified from time to time.

 

32

--------------------------------------------------------------------------------


 

Notices to Trustor:

 

c/o Herbst Gaming, Inc.

 

 

5195 Las Vegas Blvd.

 

 

Las Vegas, NV 89119

 

 

Attn: M. Higgins

 

 

 

Notices to Beneficiary:

 

Bank of America, N.A.

 

 

Mail Code: TX1-492-14-11

 

 

Bank of America Plaza

 

 

901 Main Street, 14th Floor

 

 

Dallas, TX 75202-3714

 

 

Attn:       Chris M. Levine, Assistant Vice President

 

 

Agency Management Officer II

 

 

GCIB Agency Management Central I

 

 

 

Notices to Trustee:

 

Todd W. Griffee, Esq.

 

 

106 S. Seventh Street, Suite 301

 

 

St. Joseph, MO 64501

 

8.12         Lease of Property.  Trustee hereby lets the Property to Trustor
until a sale is held under this Deed of Trust, or until an Event of Default
shall occur, upon the following terms and conditions, to wit:  Trustor and all
persons claiming or possessing any of the Property by, through or under Trustor
shall pay rent therefor during said term at the rate of one cent per month,
payable monthly upon demand, and shall surrender immediate peaceable possession
of the Property (and any and every part thereof) sold under the provisions of
this Deed of Trust to the purchaser thereof under such sale, without notice or
demand therefor, and shall and will at once, without notice, surrender up
possession of the Property and every part thereof in the event Beneficiary shall
take charge and enter the Property as provided in this Deed of Trust.

 

8.13         This notice is provided pursuant to section 432.045, R.S.Mo.  As
used herein, “you” means Trustor, “us” means Beneficiary and the Lenders,
“borrower” means Trustor, “creditor” means Beneficiary and the Lenders and “this
writing” means this Agreement and the other Loan Documents.  ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE. 
TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Deed of Trust has been executed as of the date first
written above.

 

 

 

“Trustor”:

 

 

 

 

HGI – MARK TWAIN,

 

a Nevada corporation

 

 

 

 

 

 

 

By:

/s/ Edward Herbst

 

 

Name:

 

 

 

Title:

 

 

 

34

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

STATE OF Nevada

)

 

 

) ss.

 

COUNTY OF Clark

)

 

 

On this 28 day of January in  the  year  2005  before  me, Jenifer Cannon, a
Notary Public in and for said State, personally appeared Edward Herbst, of HGI –
MARK TWAIN, known to me to be the person(s) who executed the within Deed of
Trust with Assignment of Rents, Security Agreement and Fixture Filing on behalf
of said corporation and acknowledged to me that he/she/they executed the same
for the purposes therein stated.

 

IN TESTIMONY WHEREOF, I have hereunder set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

 

[SEAL]

 

/s/ Jenifer E. Cannon

 

 

 

Notary Public

 

 

 

 

 

 

My term expires

1/17/07

.

 

 

 

35

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

(Legal Description of Land)

 

DESCRIPTION OF THE FEE ESTATE

 

Tract 1:

 

All of Lots One (1), Two (2), Three (3), Four (4), Five (5), Six (6), Seven (7),
Eight (8), Nine (9) and Ten (10) in Block Four (4) together with the vacated
alley adjoining, which, upon vacation, attached to said property by operation of
law pursuant to Ordinance No. 397 dated December 20, 1999; AND All of Lot 6 in
Block 3 of Waltman and Louthan’s Addition to the Town, now City of La Grange,
Lewis County, Missouri.

 

Tract 2:

 

All that part of Section Thirty-one (31), Township Sixty-one (61) North, Range
Five (5) West, unplatted and lying one hundred (100) feet South of the North
line of Knox Street extended East, and North of the North line of Lot Fourteen
(14) in Block Twenty-two (22) in Marlow’s Addition to the Town, now City of La
Grange, Lewis County, Missouri, extended East, and bounded on the West by
Missouri Route B, also referred to as Main Street, and bounded on the East by
the Mississippi River, EXCEPT for all of Lot Fifteen (15) and fractional Lot
Sixteen (16) in Block Twenty-two (22) in Marlowe Addition to the Town, now City
of La Grange, Lewis County, Missouri, all subject to the right-of-way of the
CB&Q Railroad, its successors and assigns, all in Lewis County, Missouri.

 

Tract 3:

 

All of Fractional Lot One (1), Lots Two (2), Three (3), Four (4), Five (5), Six
(6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11), Twelve (12),
Thirteen (13) and all of Lot Fourteen (14) in Block Three (3) in Marlow’s
Addition together with the vacated alley adjoining Lots 3 through 14 in Block 3,
and the east ½ of said alley adjoining Fractional Lot 1 and Lot 2 in Block 3,
and together with the east ½ of vacated Second Street adjoining said Block 4,
and together with the north ½ of vacated Pierce Street adjoining Lots 8 and 9 of
said Block 4, all of which, upon vacation, attached to said property by
operation of law pursuant to Ordinance No. 397 dated December 20, 1999 in the
Town, now City of La Grange, Lewis County, Missouri.

 

Tract 4:

 

All of Lots Four (4), Five (5), Six (6), Seven (7), Ten (10), Eleven (11),
Twelve (12). Thirteen (13) and Fourteen (14) in Block Four (4) in Marlow’s
Addition together with the vacated alley adjoining Lots 4, 5, 10 and 11 of Block
4, and together with the west ½ of vacated Second Street adjoining such lots in
said Block 4, and together with the north ½ of vacated Pierce Street adjoining
all such lots in said Block 4, all of which, upon vacation, attached to said
property by operation of law pursuant to Ordinance No. 397 dated December 20,
1999 in the Town, now City of La Grange, Lewis County, Missouri.

 

1

--------------------------------------------------------------------------------


 

Tract 5:

 

All of Lots Two (2), Three (3), Four (4), Five (5), Six (6), Seven (7). Eight
(8) and Nine (9) in Block Eight (8) in Marlow’s Addition together with the
vacated alley adjoining, which, upon vacation, attached to said property by
operation of law pursuant to Ordinance No. 397 dated December 20, 1999 in the
Town, now City of La Grange, Lewis County, Missouri.

 

Tract 6:

 

All of Lots One (1), Two (2), Three (3). Four (4), Five (5), Six (6), Seven (7),
Eight (8), Nine (9) and Ten (10) in Block Five (5) in Marlow’s Addition together
with the vacated alley adjoining, and together with the north ½ of vacated
Buchannan Street and the west ½ of vacated Second Street, and the south ½ of
vacated Pearce Street, all of which, upon vacation, attached to said property by
operation of law pursuant to Ordinance No. 397 dated December 20, 1999 in the
Town, now City of La Grange, Lewis County, Missouri.

 

Tract 7:

 

All of Block Two (2) of Marlow’s Addition to the Town, now City of La Grange,
Lewis County, Missouri, lying East of State Route B in the Town, now City of La
Grange, Lewis County, Missouri.

 

Tract 8:

 

Lots Six (6), Seven (7), Eight (8), Nine (9) and Ten (10) in Block Two (2) of
Marlow’s Addition together with the east ½ of vacated Second Street and the
south ½ of vacated Pierce Street, all of which, upon vacation, attached to said
property by operation of law pursuant to Ordinance No. 397 dated December 20,
1999 in the Town, now City of La Grange, Lewis County, Missouri.

 

Tract 9:

 

Lots One (1). Two (2), Three (3), Four (4) Five (5), Six (6), Seven (7) and
Eight (8) in Block Six (6) of Marlow’s Addition, together with the vacated alley
adjoining, and the south ½ of Buchanan Street, all of which, upon vacation,
attached to said property by operation of law pursuant to Ordinance No. 397
dated December 20, 1999 in the City of La Grange, Lewis County, Missouri,

 

Tract 10:

 

All of Lots One (1), Two (2), Three (3) and fractional Lots Four (4), Five
(5) and Six (6) in Block One (1) in Marlow’s Addition lo the Town, now City of
La Grange, Lewis County, Missouri.

 

Tract 11:

 

All of Lots Four (4), Five (5) and Six (6) in Block Twenty-four (24) in Marlow’s
Addition to the Town, now City of La Grange, Lewis County, Missouri,

 

2

--------------------------------------------------------------------------------


 

Tract 12:

 

All of Lots Four (4), Five (5), Six (6) and Seven (7) in Block Twenty-three (23)
in Marlow’s Addition to the Town. now City of La Grange, Lewis County, Missouri.

 

Tract 13:

 

Lots Nine (9), Ten (10), Eleven (11), Twelve (12), Thirteen (13), Fourteen (14),
Fifteen (15) and Sixteen (16) in Block Twenty-two (22) of Marlow’s Addition to
the City of La Grange, Lewis County, Missouri.

 

Tract 14:

 

All of Lots (2) and Three (3) in Block Nine (9) in Marlow’s Addition to the
Town, now City of La Grange, Lewis County, Missouri.

 

DESCRIPTION OF THE LEASEHOLD ESTATE

 

Leasehold interest in the following described property under the terms of a
Lease dated December 29, 1999, and shown by Memorandum of Lease recorded on
September 29, 2000, in Book 436, at page 106, in the office Recorder of Deeds
for Lewis County, Missouri, by and between Mark Twain Casino, L.L.C., a Limited
Liability Company, and the City of La Grange, Lewis County, Missouri:

 

Leasehold Tract 1:

 

All of Lot Fifteen (15) and Fractional Lot Sixteen (16) in Block Three (3) of
Marlow’s Addition, together with the west ½ of the vacated alley adjoining said
lots, and together with the east 1/2 of Second Street adjoining said lots,
which, upon vacation, attached to said property by operation of law pursuant to
Ordinance No. 397 dated December 20, 1999 in the City of La Grange, Lewis
County, Missouri.

 

Leasehold Tract 2:

 

Lots One (1) and Eight (8) in Block Five (5) of Waltman and Louthan’s Addition
to the City of La Grange, Lewis County, Missouri.

 

END OF EXHIBIT A

 

3

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

(Lenders)

 

 

 

Bank of America, N.A.

 

 

U.S. Bank National Association

 

 

Wells Fargo Bank, N.A

 

 

Lehman Commercial Paper Inc.

 

 

The CIT Group/Equipment Financing, Inc.

 

 

Comerica West Incorporated

 

 

Nevada State Bank

 

 

American Express Certificate Company

 

 

IDS Life Insurance Company

 

 

Centurion CDO 8, Limited

 

 

Black Diamond CLO 2005-1 Ltd.

 

 

Carlyle High Yield Partners II, Ltd.

 

 

Carlyle High Yield Partners III, Ltd.

 

 

Carlyle High Yield Partners VI, Ltd.

 

 

Carlyle Loan Investment Ltd

 

 

Senior Debt Portfolio

 

 

Eaton Vance Institutional Senior Loan Fund

 

 

Eaton Vance CDO III, Ltd.

 

 

Costantinus Eaton Vance CDO V, Ltd.

 

 

Eaton Vance CDO VI, Ltd.

 

 

Grayson & Co

 

 

The Norinchukin Bank, New York Branch

 

1

--------------------------------------------------------------------------------


 

 

 

Tolli & Co.

 

 

Fidelity Central Investment Portfolios LLC: Fidelity Floating Rate Central
Investment Portfolio

 

 

Fidelity Advisor Series II: Fidelity Advisor Floating Rate High Income Fund
(161)

 

 

Franklin Floating Rate Trust

 

 

Franklin Floating Rate Master Series

 

 

Franklin CLO IV, Limited

 

 

ELF Funding Trust I

 

 

Highland Offshore Partners, L.P.

 

 

Pioneer Floating Rate Trust

 

 

Loan Star State Trust

 

 

ING Prime Rate Trust

 

 

ING Senior Income Fund

 

 

Floating Rate Income Strategies Fund II, Inc. (FRB)

 

 

Southport CLO, Limited

 

 

Loan Funding XI LLC

 

 

Harbour Town Funding LLC

 

 

Race Point CLO, Limited

 

 

Race Point II CLO, Limited

 

 

ULT CBNA Loan Funding LLC

 

 

Van Kampen Senior Income Trust

 

 

Van Kampen Senior Loan Fund

 

 

Bank of Scotland

 

2

--------------------------------------------------------------------------------